Citation Nr: 0716864	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-09 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.  

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from April 1993 to January 
1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Board observes the available service medical records of 
the veteran reveal his complaints, treatment, and the receipt 
of a physical profile concerning knee symptoms. Post-service 
VA clinical records show treatment for complaints of knee 
pain.  Within months of his discharge from service, the 
veteran complained of back pain and made reference to an 
injury in service.  VA has a duty to assist claimants in 
obtaining evidence needed to substantiate the claim, to 
include providing a medical examination or medical opinion. 
38 C.F.R. § 3.159(c). In light of medical evidence of knee 
symptoms both during and after service, further clinical 
information regarding the etiology and nature of the 
veteran's knee symptoms and their relationship, if any, to 
his period of service is required.  

The veteran's claims folder does not contain his entire 
service medical record.  Among the veteran's assertions is 
that he sustained an injury to his back during a fall while 
in 1994. The limited available service medical records are 
subsequent to the date of the claimed injury.  In December 
2000 RO administrative records show that the veteran's 
service medical records were initially thought to be in 
transit to the RO. It was later reported that there was no 
record of the service medical records. In 1997, the veteran 
was notified by the RO that his service records were not 
available; however, there is a lapse of almost 7 years 
regarding the whereabouts of his records and information on 
their existence is equivocal.  These records may be located 
at this time. In a May 2007 informal presentation, the 
veteran's accredited representative has made reference to 
obtaining the veteran's service records. VA has a heightened 
duty to assist the veteran in developing this claim. See 
Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 1999). The veteran's 
service medical records are pertinent to all of the claims on 
appeal.   

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to locate and 
obtain the service medical and personnel 
records of the veteran. Any such records 
so obtained should be associated with the 
veteran's VA claims folder. If the sought-
after records are not obtained, this 
should be memorialized in the claim 
folder.
 
2. Schedule a VA medical examination to 
ascertain the nature and etiology of his 
claimed bilateral knee disability and back 
disability. It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination. Any medically indicated 
special tests or studies should be 
accomplished. After reviewing the claims 
file and examining the veteran, the 
examiner should indicate whether it is at 
least as likely as not (a 50 percent or 
higher degree of probability) that any 
current bilateral knee disability or back 
disability is causally related to service. 
A detailed rationale should be provided 
for any opinion expressed. 

3.  After completion of the above, the RO 
should review the expanded record, perform 
any additional development if necessary, 
and determine whether the benefits sought 
can be granted with regard to all issues 
which may properly be in appellate status 
at that time. The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded and opportunity to 
respond. Thereafter, the case should then 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



